Title: To James Madison from Thomas Jefferson, 4 August 1825
From: Jefferson, Thomas
To: Madison, James


        Circular
       
        
          Dear Sir
          Monticello Aug. 4. 25
        
        Chancellor Tucker, Mr Barbour, Judge Carr, as you know had declined accepting the law chair of the University, and yesterday I received a letter from Judge Dade finally declining also; Mr Gilmer, our first choice had declined on account of his health, very much deranged by his voyage to Europe. That is now in a great degree reestablished, and he is willing to accept. What shall we do? Shall we return to our first choice, and be done with this difficulty? Or have a meeting and look out for some other? Or do nothing till October? The vacancy of this chair is very disadvantageous, being thought by many more wanting than all the others. If we agree to the reappointment of Mr Gilmer, perhaps you will signify it by letter as in preceding cases, as discussion can promise nothing new on his subject.
        Our last 50,000 D. were placed by the treasurer in the Virginia bank and have been disposed of as follows.
        D
        
          
            7,626. 
            to replace so much advanced for books and apparatus by the general fund
          
          
            6,000. 
            to finish library room.
          
          
            18,000.
            advanced to Hilliard to compleat the library. 
          
          
            6,000. 
            remitted to Mr King our Minister in London for Philosophical apparatus
          
          
            3,000.
            do.   for Anatomical do.
          
          
            500.
             paid to Dr. Emmet for Chemical do.
          
          
            8,874 
            balance remaining.
          
          
            50,000.
            
          
        
        Accept the assurance of my high respect and esteem.
        
          Th: Jefferson
        
      